Citation Nr: 0930951	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for right knee 
patellofemoral syndrome.

2.  Entitlement to service connection for left knee 
patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 11, 2003 to 
September 22, 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

During the pendency of her appeal, the Veteran relocated to 
Delaware and the Wilmington, Delaware RO properly assumed 
jurisdiction of her claim.

The Board previously remanded this claim in July 2008.


FINDINGS OF FACT

1.  No disability of either the right or left knee was noted 
at the time of the Veteran's entry into military service.  

2.  The Veteran developed and was treated for a bilateral 
knee disorder while on active duty.

3.  The medical evidence of record indicates the Veteran's 
current bilateral knee disorder is related to her military 
service.  


CONCLUSION OF LAW

1.  Right knee patellofemoral syndrome was incurred or 
aggravated by the Veteran's military service.  38 U.S.C.A. §§ 
101(24), 1110, 1117, 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317, 4.20, 4.71a, Diagnostic Code 5020 
(2008).

2.  Left knee patellofemoral syndrome was incurred or 
aggravated by the Veteran's military service.  38 U.S.C.A. §§ 
101(24), 1110, 1117, 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317, 4.20, 4.71a, Diagnostic Code 5020 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the Veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that her current bilateral knee disorder 
first manifested during her military basic training.  

The Veteran's August 2003 entrance examination indicates no 
abnormalities associated with her lower extremities and she 
denied any knee troubles.  A September 2, 2003 service 
treatment record documents the Veteran's complaints and 
ultimate diagnoses with bilateral knee pain.  On September 5, 
2003, the Veteran returned for treatment related to her 
bilateral knee pain, and was diagnosed with hyper-mobility 
syndrome and patella malalignment.  September 10, 2003 
service treatment records continue to diagnose the Veteran 
with knee pain and indicate the condition existed prior to 
service.  Based on her continued knee difficulties, the 
Veteran was administratively separated from the military, as 
documented in a September 17, 2003 Administrative Separation 
form.  

In October 2003, the Veteran sought private treatment for her 
bilateral knee disorder from private physician M. Leddy, M.D.  
At that time, Dr. Leddy recorded the Veteran's accurate 
account of in-service bilateral knee problems, performed an 
appropriate physician examination, and took X-rays of both of 
the Veteran's knees.  Based on this information, Dr. Leddy 
diagnosed the Veteran with (1) hyper-mobility, bilateral knee 
joints and (2) anterior pain consistent with patellofemoral 
syndrome.  Concerning any connection between the Veteran's 
current diagnosis and her military service, Dr. Leddy opined 
that he did "not believe that [the current disorders were] a 
specific injury that was associated with basic training.  
More along the lines of a reaction of her body to a new 
environment and a new physical training regimen."  To 
further clarify his position, Dr. Leddy opined in a separate 
opinion dated in the same month that the Veteran's "knee 
condition was an aggravation of her condition more than 
likely brought on by her physical training regimen."  

In May 2004, the Veteran provided Dr. Leddy with her service 
treatment records and he provided yet another opinion related 
to the Veteran's current bilateral knee disorder.  In this 
opinion, Dr. Leddy explicitly stated that based on his review 
of the Veteran's service treatment records and his physical 
examination of the Veteran, he "reaffirmed" his opinion 
that the Veteran's knee condition was more likely than not 
aggravated by her military training.  

Analysis 

At service entrance, no deformity or other disability of the 
lower extremities, including the knees, was found.  The 
Veteran will be considered sound upon entry when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  
Though separation documentation indicate the Veteran's 
bilateral knee disorder existed prior to service, this is not 
sufficient to rebut the presumption of soundness, and the 
Board finds that the Veteran was sound upon entry into 
military service.

The evidence of record demonstrates that Veteran currently 
has a bilateral knee disorder, specifically bilateral 
patellofemoral syndrome.  In addition, service records 
include diagnoses and treatment for a knee disorder in 
service, including an assessment of patellar malalignment.  
Therefore, the question in this case is whether there is a 
nexus between the bilateral knee disorder in service and the 
currently diagnosed disorder. 

The Board finds that the medical evidence of record 
sufficiently establishes a nexus between the Veteran's 
current knee disorder and the knee disorder that developed in 
service.  The Veteran has presented multiple statements from 
her private physician Dr. Leddy, indicating that her current 
patellofemoral syndrome is related to her military service.  
Importantly, Dr. Leddy indicated that his review of the 
Veteran's service treatment records and his examination of 
the Veteran formed the basis for his opinion, making the 
medical logic clear, concise, and very probative.  

As the Veteran's current bilateral knee disability has been 
determined to be related to service, the Board finds that 
service connection for a bilateral knee disability is 
warranted.  In this case, service incurrence has been shown 
by satisfactory lay evidence, consistent with the treatment 
the Veteran received during service, and continuity of the 
disability since service.  Therefore, service connection for 
a bilateral knee disability is granted.  The benefit-of-the-
doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for right knee patellofemoral syndrome is 
granted.

Service connection for left knee patellofemoral syndrome is 
granted.  



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


